Citation Nr: 0738042	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension. 

2.  Entitlement to service connection for a renal disorder 
secondary to hypertension.  

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1986 to 
September 1991.    

He appealed to the Board of Veterans' Appeals (Board) from a 
March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
This case has been advanced on the Board's docket.  
See 38 U.S.C.A. § 7107 (West Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2007).   

The Board is remanding the hypertension and renal disorder 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
But the Board will go ahead and decide the claims for hearing 
loss.


FINDINGS OF FACT

1.  The veteran does not have current right ear hearing loss 
disability according to VA standards, nor is there any 
evidence of right ear acoustic trauma or hearing loss in 
service.

2.  There is, however, competent evidence showing the veteran 
has left ear hearing loss disability that is the result of 
acoustic trauma to this ear during service.  


CONCLUSIONS OF LAW

1.  The veteran does not have right ear hearing loss due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

2.  His left ear hearing loss, however, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in August 2004.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate the service connection for hearing loss 
claims; (2) informing him about the information and evidence 
the VA would seek to provide; (3) informing him about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board also sees the RO correctly issued the August 2004 
VCAA notice letter prior to the March 2005 adverse 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing or content error with regard to the 
original four elements of notice.

However, with regard to pre-decisional VCAA notice, a latter 
April 2006 letter from the RO further advised the veteran 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).    Since service 
connection is being denied for the right ear hearing loss 
claim on appeal, no disability rating or effective date will 
be assigned, so any timing error in providing additional 
notice concerning those downstream elements is moot so, at 
most, harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  


In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 07-
7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided additional VCAA Dingess notice 
in April 2006, but did not go back and readjudicate the claim 
by way of a subsequent SSOC.  So in essence, the timing 
defect in the notice was not rectified.

Concerning this, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice is presumed prejudicial, and the VA has the burden of 
rebutting this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, to the extent there is a presumption of prejudice due 
to the timing error for VCAA Dingess notice, the Board finds 
that any prejudice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted personal statements and 
authorized the release of private medical records.  In 
addition, the actual notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  In fact, he did not respond to the April 2006 
Dingess notice that was sent to him.  Therefore, any 
deficiency with VCAA notice did not affect the essential 
fairness of the adjudication. 

Overall, to the extent that the VA, under Sanders, may have 
erred by relying on a post-decisional document (Dingess 
letter) to conclude that adequate VCAA notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).
    
As for the duty to assist, the RO has secured his service 
medical records (SMRs), VA treatment records, private medical 
records, and a VA audiology examination and opinion.  
Although the veteran and his representative indicated that 
Social Security Administration and certain private medical 
evidence remains outstanding, they specifically stated these 
records pertained to his hypertension and renal disorder 
claims.  There is no allegation or evidence these records are 
relevant to the hearing loss claim at issue.  Consequently, 
these records would not assist the veteran with his hearing 
loss claim.  In this regard, VA is not required to search for 
evidence, which even if obtained, would make no difference in 
the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Thus, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  
Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).    

Some diseases on the other hand are chronic, per se, such as 
sensorineural hearing loss, and therefore will be presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Right Ear Hearing Loss

The veteran contends that he has had bilateral (i.e., right 
and left ear) hearing loss since an April 1991 incident 
during service in which he suffered a perforated 
left eardrum.  See report of March 2005 audiology examiner.  
The veteran has also alleged that his bilateral hearing loss 
may be related to hazardous noise exposure during service due 
to his military occupational specialty (MOS) as a truck 
driver.  See, e.g., August 2004 VA audiology consult.  



The veteran's DD Form 214 confirms he served as a motor 
transport operator during service.  Further, he was put on a 
hearing loss profile in September 1990 during service as a 
result of routine exposure to hazardous noise, although there 
is no clear clinical evidence of hearing loss at that time.  
He was issued ear plugs.  In any event, the evidence is 
sufficient to conclude he was exposed to hazardous noise 
levels in service.  In addition, an April 1991 SMR confirms 
that he did in fact perforate his left eardrum during service 
as a result of a domestic dispute, leading to complaints of 
diminished hearing in his left ear.  Notwithstanding, there 
is no mention of any acoustic trauma involving his right ear.  
Moreover, all of his SMRs are completely unremarkable for any 
complaints, treatment, or diagnosis of right ear hearing 
loss.  Importantly, the audiogram performed during his August 
1991 military separation examination was also negative for 
right ear hearing loss.  

In addition, the first - and perhaps most fundamental, 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, a rather recent March 
2005 VA audiology examination failed to reveal right hearing 
loss disability according to the clear, established 
requirements of 38 C.F.R. § 3.385.  The audiogram for the 
right ear showed pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The Board emphasizes that, 
although the veteran is competent to state that he 
experiences diminished hearing in this ear, he is not 
competent to diagnose himself with right ear hearing loss as 
defined by the pertinent VA regulation.  Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  



Therefore, absent evidence of a current disability, service 
connection cannot be granted for bilateral hearing loss 
because the veteran does not have hearing loss in his right 
ear according to VA standards.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Although he is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, for and against his claim, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against his claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Left Ear Hearing Loss

At the outset, for the left ear, the above March 2005 VA 
audiology examination showed pure tone thresholds, in 
decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
30
25
25
30
25

Per 38 C.F.R. § 3.385, these results do not show left ear 
hearing loss disability.  But § 3.385 also requires 
consideration of speech audiometry scores.  And in this 
respect, the testing revealed speech recognition ability of 
92 percent in the left ear, indicative of left hearing loss 
disability per 38 C.F.R. § 3.385.  Thus, the veteran has 
current left ear hearing loss.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.

As to in-service evidence, June and September 1990 audiograms 
for the left ear were normal.  However, as mentioned, the 
veteran's SMRs confirm he sustained left eardrum acoustic 
trauma (a perforation) in April 1991 in a domestic dispute.  
Moreover, his subsequent August 1991 Report of Medical 
History notes his assertion that he was unable to hear 
anything in this ear for a month and half after that 
incident.  In fact, in further support of his claim, three 
left ear audiograms performed in August 1991 specifically 
document left ear hearing loss per the regulation, even 
though hearing loss per the regulation need not be shown 
during service.  Ledford, 3 Vet. App. at 89.  Aside from 
this, his August 1991 discharge audiogram clearly shows left 
ear hearing loss of 40 decibels at a frequency of 500 hertz, 
indicative of impaired hearing under VA laws.  In any event, 
his SMRs provide evidence in support of his claim, revealing 
left ear hearing loss sustained after acoustic trauma.  He is 
already service-connected for tinnitus as the result of that 
same acoustic trauma.  

The Board now turns to the central issue in this case - 
whether there is sufficient and competent evidence of a nexus 
(i.e., link) between the veteran's current left ear hearing 
loss and the acoustic trauma during service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Concerning this, the March 2005 VA audiology examiner 
opined that since there was "normal hearing for VA purposes 
in 1991, it is felt that this veteran's present hearing loss 
is not related to military service.  The etiology of the 
veteran's hearing loss is unknown." 

The examiner's opinion is deficient in several respects.  
First, per the Ledford case, hearing loss disability by the 
standards of 38 C.F.R. § 3.385 is not required during 
service, only currently.  3 Vet. App. at 89.  In fact, the 
laws and regulations do not specifically require in-service 
complaints of or treatment for hearing loss during service in 
order to establish service connection. Id.  Second, 
notwithstanding the holding of the Ledford case, audiograms 
performed during service do in fact reveal left hearing loss 
disability for the veteran by the standards of 38 C.F.R. § 
3.385, contradicting the examiner's assertions.  
Specifically, three separate audiograms of the left ear 
conducted in August 1991 during service showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
August 7, 
1991
40
25
35
20
30
August 
13, 1991 
35
35
35
20
30
August 
19, 1991 
100
20
20
30
15

Clearly, even during service, these results reveal left ear 
hearing loss disability per 38 C.F.R. § 3.385.  

A medical opinion based on an inaccurate factual premise has 
no probative value.  See generally Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Furthermore, the Board is not required to 
accept a medical opinion that is unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
The service and post-service medical evidence of record 
pertaining to the left ear clearly outweighs the inaccurate 
assessment of the VA medical examiner.
      
Thus, the Board concludes that given the current diagnosis of 
left ear hearing loss and the history of in-service acoustic 
trauma to the left eardrum, and resolving doubt in the 
veteran's favor, the evidence supports service connection for 
left ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The appeal of this claim is, therefore, granted.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss, however, is 
granted.




REMAND

Before addressing the merits of the petition to reopen the 
claim for service connection for hypertension and the claim 
for secondary service connection for a renal disorder, the 
Board finds that additional development of the evidence 
is required.

First, in the October 2007 motion to advance this case on the 
docket, the veteran's representative indicated the veteran 
was receiving disability benefits from the Social Security 
Administration (SSA) due to his hypertension and renal 
disease.  His SSA records are not on file and must be 
obtained before deciding these claims since these records 
specifically concern the particular conditions at issue.  
38 U.S.C.A. § 5103A(c)(3).  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.  

Second, in the October 2007 Appellant's Brief, the veteran's 
representative acknowledged that previous RO attempts to 
obtain private medical records from Baptist Medical Park 
pertinent to his renal disorder and hypertension claims 
yielded a negative reply.  However, his representative 
asserted the veteran incorrectly dated the request for 
records from 2003 onwards, when the actual date of treatment 
was in 2002.  VA is also required to make reasonable efforts 
to obtain all "relevant" records, including private 
records, which the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  These records, if available, appear relevant 
to his renal disorder and hypertension claims.  On remand, 
the RO should take the necessary steps to obtain them, using 
the 2002 date the veteran's representative has provided. 



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.	Request from the SSA records associated 
with the veteran's disability claim 
pertaining to hypertension and renal 
disease.  Request copies of the 
disability determination and all 
associated medical records, if any.  If 
no records are available or do not 
exist, a response to that effect must 
be associated with the claims folder, 
and the veteran must be notified. 

2.	Contact the veteran and explain that 
previous attempts were made to obtain 
his private Baptist Medical Park 
records dated from 2003 to present, but 
were met with a response that no such 
records were available.  Based on a 
recent assertion that these records 
actually date from 2002, ask him to 
once again supply a completed 
authorization (VA Form 21-4142) for VA 
to obtain them.  If he provides a 
completed release, again attempt to 
obtain these records.

3.	Then readjudicate his claims in light 
of any additional evidence received 
since the February 2006 SOC.  If the 
claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  



The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


